Citation Nr: 1745904	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-32 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.  

2.  Entitlement to an initial compensable rating for degenerative joint disease (DJD) of the right fourth finger distal interphalangeal (DIP) joint.

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a sphincterotomy.


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to October 1992 and from April 1994 to December 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in December 2015, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected right knee osteoarthritis has been manifested by no more than flexion limited to 105       degrees, extension to zero degrees, and no objective evidence of instability.

2.  Throughout the appeal period, the Veteran's service-connected DJD of the right fourth finger DIP joint has been manifested by ankylosis at the DIP joint of the right ring finger.

3.  Throughout the appeal period, the Veteran's service-connected residuals of a sphincterotomy have resulted in no more than occasional rectal bleeding and small amounts of stool leakage, which did not necessitate the wearing of a pad.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis    have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 5257 (2017).

2.  The criteria for a compensable rating for DJD of the right fourth finger DIP joint   have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2017).

3.  The criteria for a rating in excess of 10 percent for residuals of a sphincterotomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  Moreover, once a particular joint is evaluated at the maximum level      in terms of limitation of motion, there can be no additional disability due to pain.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

      Right Knee Osteoarthritis

Degenerative or traumatic arthritis established by x-ray findings are rated on the basis of limitation of motion for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion.  Id. Limitation         of motion of the knee is evaluated under Diagnostic Codes 5260 (flexion) and 5261 (extension).  

Under Diagnostic Code 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees; a 20 percent rating is warranted for knee flexion limited to 30 degrees; and a maximum 30 percent rating is warranted for knee flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5261, a 10 percent rating for knee extension limited to 10 degrees; a 20 percent rating is warranted for knee extension limited to 15 degrees;    a 30 percent rating is warranted for knee extension limited to 20 degrees; a 40 percent rating is warranted for knee extension limited to 30 degrees; and a maximum 50 percent rating for knee extension limited to 45 degrees. 38 C.F.R.        § 4.71a, Diagnostic Code 5261.  Full knee extension is to zero degrees. 38 C.F.R.      § 4.71a, Plate II.

A separate rating may also be assigned for instability of the knee. See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis of the knee may be assigned separate ratings for limitation of motion and instability, provided that any separate rating is based upon additional disability); see also 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).  Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In this case, the Veteran's service-connected right knee disability has been assigned a 10 percent rating based on x-ray evidence of arthritis with noncompensable limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.

Upon review of the record, the Board finds that a rating in excess of 10 percent for limitation of right knee motion is not warranted at any point during the period under review.  The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, which increased with squatting, kneeling, and climbing.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering his subjective complaints of pain and other symptoms described in DeLuca, there is no evidence of flexion limited to 30 degrees or extension limited   to 15 degrees, such that a higher rating would be warranted.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  The Veteran underwent VA examinations in July 2011 and March 2016.  The record shows     that the right knee exhibited full range of extension, and at worst, flexion was limited to 105 degrees, with no additional limitation due to pain or after repetition.  Furthermore, there was no evidence of pain with weight-bearing, weakness, or functional loss due to pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, a rating in excess of 10 percent for limitation of right knee motion is not warranted at any point during the period under review.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has also considered whether a separate rating is warranted for right        knee instability.  The record shows that the Veteran reported that his right knee gave out about once a month and that he occasionally wore a knee brace. However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Both of the VA examiners who evaluated     the Veteran found no evidence of instability or subluxation, and anterior, posterior, medial, and lateral stability tests were all within normal limits.  Accordingly, the Board finds that a separate rating for instability is not warranted at any point during the period under review.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board has also considered whether a higher rating or separate rating is warranted under any other potentially applicable diagnostic code relating to disabilities of the knee.  The record shows that the Veteran reported swelling and locking, which rendered him unable to bend his right knee.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  The VA examination reports of record indicate that there was no objective evidence of dislocation, effusion, clicking, locking, locking pain, ankylosis, genu recurvatum, or malunion/nonunion of the tibia and/or fibula.  Accordingly, the Board finds that a higher or separate rating is not warranted under another diagnostic code relating to disabilities of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2017).

      DJD Right Fourth Finger DIP Joint

Limitation of motion and ankylosis of the ring finger is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5230 and 5227, respectively. The Veteran is separately rated for residuals of surgery with paresthesia affecting the median and ulnar  nerves of the right hand, associated with his DJD of right ring finger. He is also separately rated for a scar of the right hand. The Veteran has not appealed the evaluations assigned to those disabilities and they are not before the Board. The symptoms associated with those disabilities cannot be considered in evaluating the DJD of the right fourth finger DIP joint.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

The Rating Schedule distinguishes between the major/dominant hand and the minor/non-dominant hand for rating purposes.  38 C.F.R. § 4.69 (2017). In this case, the record shows that the Veteran is right-handed. Thus, his right ring finger disability will be evaluated as a disability affecting the major hand.  

Upon review of the record, the Board finds that a compensable rating for the right fourth finger DJD is not warranted at any point during the period under review. The Rating Schedule provides that both ankylosis and limitation of motion of the ring finger warrant a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2017).  

The Board has reviewed and considered the Veteran's assertions in support of       his claim, including his reports of pain, swelling, stiffness, locking, decreased dexterity, and "trigger finger". However, the objective medical evidence of record     is of greater probative value as to the Veteran's level of impairment than his 
assertions. The Veteran underwent VA examinations in June 2011 and March     2016, which revealed evidence of ankylosis of the DIP joint in the right ring finger.  There was no evidence of decreased strength with respect to pulling, pushing, and twisting or decreased dexterity in terms of twisting, probing, writing, touching, and expression.  

The Board has also considered whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of other digits or interference with overall function of the hand. See Note following Diagnostic Code 5227.  However, the record does not show compensable limitation of motion of       the thumb, index, long, or little finger.  At most, there was a two-centimeter gap between the right third finger and the transverse crease of the palm and a one-centimeter gap between the right second finger and the transverse crease of the palm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229 (2017). There was no evidence of decreased strength, decreased dexterity, or functional impairment of    an extremity such that no effective function remained other than which would be equally served by an amputation with prosthesis.  Moreover, as noted above, the Veteran is already in receipt of a separate 10 percent rating for impairment of         the nerves in the hand associated with his DJD, which contemplates symptoms affecting the overall function of the right hand.  See 38 C.F.R. § 4.14.

      Residuals of a Sphincterotomy

The Veteran's service-connected status post sphincterotomy has been assigned a 10 percent rating pursuant to the criteria set forth in Diagnostic Code 7332, relating to impairment of sphincter control. Under Diagnostic Code 7332, a 10 percent rating    is warranted for constant slight or occasional moderate leakage; a 30 percent evaluation is warranted for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements; and a maximum 100 percent rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Upon review of the record, the Board finds that a rating in excess of 10 percent for residuals of a sphincterotomy is not warranted at any point during the period under review.  During his June 2011 VA examination, the Veteran reported symptoms of anal itching, diarrhea, swelling, perianal discharge, anal bleeding, a nagging feeling to empty the bowel, and small amounts of stool leakage occurring less than one-third of the day.  He denied any pain, need for a pad, or any other functional impairment.  A rectal examination revealed no evidence of ulceration, fissures, reduction of lumen, loss of rectal tonus, trauma, rectal bleeding, proctitis, infection, spinal cord injury, protrusion, hemorrhoids, fistula, or loss of sphincter control. Anal walls and reflexes 
were normal. During his March 2016 VA examination, the Veteran reported occasional rectal bleeding about two to three times a month and leakage about two to three times   a week. He denied using any padding or taking continuous medications and reported continuing to work. A rectal examination revealed good sphincter tone and no scarring, fissures, blood or stool leakage, or other abnormalities.  A colonoscopy revealed      mild to moderate internal hemorrhoids. As the record does not show evidence of involuntary bowel movements necessitating the wearing of a pad, a rating in excess     of 10 percent is not warranted for impairment of sphincter control at any point during the period under review.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.

The Board notes that the March 2016 VA examination showed evidence of mild to moderate internal hemorrhoids; however, the Veteran is not service-connected for hemorrhoids.  Indeed, service connection for hemorrhoids was denied in a December 2015 Board decision, and the Veteran did not appeal that decision.   

Additionally, the Board acknowledges the Veteran's assertion that he believes his rectal bleeding caused anemia.  However, service connection for anemia was denied in a December 2015 Board decision, and the Veteran did not appeal that decision.  Moreover, the record does not show a diagnosis of anemia.  

In sum, the preponderance of the probative evidence is against the claims for increased rating.  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 


ORDER

A rating in excess of 10 percent for right knee osteoarthritis is denied.

A compensable rating for DJD of the right fourth finger DIP joint is denied.

A rating in excess of 10 percent for residuals of a sphincterotomy is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


